On Motion for Rehearing.
We have concluded that we erred in holding that limitation had run against the claim of Thelma Boswell and Sim Revees. The proof of their ages was not shown by any pleading, and was only shown by the recitals in an exhibit attached to plaintiffs' petition and pleaded for an entirely different purpose, and upon an entirely different issue. Freiberg v. Magale, 70 Tex. 118, 7 S.W. 684; Burks v. Watson, 48 Tex. 107, 115.
For this reason we withdraw that portion of our opinion and holding, and, as the other holdings sustain the action of the trial court in dismissing the case, we overrule the appellants' motion for rehearing.